Citation Nr: 0528232	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-12 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had active service from May 15, 1946, to March 
28, 1950.  Additional service from March 29, 1950, to August 
30, 1961, was under other than honorable conditions.  He died 
in August 1997; the appellant in this case is the widow of 
the veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In February 2003 the appellant 
filed a notice of disagreement, a statement of the case was 
issued in April 2003, and a substantive appeal was received 
in May 2003.  The veteran requested a Board hearing, which 
she cancelled in September 2004.


FINDINGS OF FACT

1.  The veteran died in August 1997; the immediate cause of 
death was cardio-respiratory arrest, and the antecedent cause 
was chronic obstructive pulmonary disease (COPD) and 
pulmonary emphysema.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  The veteran's death was not proximately due to or the 
result of a service-connected disability.

4.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in 
March 1950 for a period of not less than 5 years immediately 
preceding death.

5.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22 (2005), 20.1106 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in October 
2002.  The letter predated the January 2003 rating decision.  
See id.  Subsequently, the appellant was issued another VCAA 
letter in August 2003.  The VCAA letters notified the 
appellant of what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the appellant of the evidence necessary to 
substantiate her claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service medical 
records.  There is no indication of relevant, outstanding 
records which would support the appellant's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In this case, the Board finds that a VA medical opinion is 
not necessary.  As set out in more detail below the record 
fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to the cause of 
his death.  

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence of the incurrence of any 
disability in service as it relates to his death.  Under 
these circumstances, any opinion on whether a disability is 
linked to service would obviously be speculative.  Moreover, 
the Board observes that the record currently contains 
absolutely no indication that the conditions which caused or 
contributed to the veteran's death were related to his active 
service.  Based on the foregoing, the Board finds that a VA 
medical opinion is not necessary to make a decision on the 
appellant's claim of service connection for the cause of the 
veteran's death.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

I.  Entitlement to service connection for the cause of the 
veteran's death

Factual Background

Service medical records reflect that in November 1946, the 
veteran complained of cold, cough, and fever.  A physical 
examination was "essentially negative" except for a 101.2 
degree temperature.  The heart was normal, and the lungs 
clear to percussion and auscultation.  The next day, records 
reflect that the veteran was afebrile but complained of some 
dizziness.  Four days later, the veteran was determined to be 
"well."  A physical examination performed in February 1947 
reflects that the veteran's heart and blood vessels, and 
respiratory system were clinically evaluated as normal.  A 
physical examination performed in March 1950 also reflects 
that the veteran's heart and blood vessels, and respiratory 
system were clinically evaluated as normal.  A chest x-ray 
was negative.  In September 1950, the veteran was admitted 
for burns to the right leg sustained a week prior, 
complaining of pain in the area of the burn on the inner 
aspect of the lower leg.  A physical examination revealed a 
large third degree burn of the right inner leg.  In November 
1950, the veteran was admitted for urethritis, acute, non-
venereal cause.  Service records reflect that on July 6, 
1954, he "absented" himself from naval service without 
proper authority.  He remained in desertion until August 30, 
1961, and was discharged with an undesirable discharge by 
reason of desertion.  Thus, for the period March 29, 1950 to 
August 30, 1961, his service is considered 'other than 
honorable.'

During his lifetime, the veteran claimed entitlement to 
service connection for schizophrenia, and pulmonary 
tuberculosis with pneumonitis, however, these claims were 
denied.  The veteran had no service-connected disabilities 
during his lifetime.  At the time of his death, he was in 
receipt of nonservice-connected disability pension effective 
April 1986, and special monthly pension based on the need for 
aid and attendance effective August 1996.  Medical records 
reflected diagnoses of COPD, chronic bronchial asthma, 
pulmonary tuberculosis with pneumonia, and hyperopic compound 
astigmatism.

A private chest x-ray performed in September 1995 reflects an 
impression of local fibro-productive pulmonary tuberculosis 
left upper lobe, pulmonary emphysema, bronchiectasis both 
lower lobes.  Private medical records from President Ramon 
Magsaysay Memorial Hospital reflect treatment for COPD from 
October 1995 through January 1997.  

The veteran died in August 1997.  His certificate of death 
provides the immediate cause of death as cardio-respiratory 
arrest, and the antecedent cause as chronic obstructive 
pulmonary disease (COPD) and pulmonary emphysema.

It appears that the appellant is claiming that the veteran's 
death was due to exposure to radiation in service.  
Correspondence dated in May 2002 from the Defense Threat 
Reduction Agency reflects that the appellant contended that 
the veteran may have been exposed to radiation during 
Operations Sandstone, Greenhouse, Ivy and Castle.  The 
veteran's service records were reviewed and compared with the 
respective test series and dates, and his station location 
and dates.  Operation Sandstone was performed from April 15 
to May 20, 1948, and records reflect that the veteran was at 
the Naval Air Station in Corpus Christi, Texas from August 
1946 to February 1949.  Operation Greenhouse was performed 
from April 8 to June 20, 1951, and the veteran was stationed 
on the USS Princeton from September 7, 1950 to September 20, 
1952, which was operating in the vicinity of Japan and Korea.  
Operation Ivy was performed from November 1 to December 31, 
1952, and the veteran was stationed at the naval station in 
Sangley Point, Philippines from September 30, 1952 to July 5, 
1954, and absent without leave from February 4, 1953 to June 
2, 1954.  Based on the veteran's service records, it was 
noted that he deserted from service on July 5, 1954, and that 
he was discharged from service in August 1961, while in 
desertion status.  There were no findings that the veteran 
was exposed to radiation during service.  Subsequently, the 
appellant contended that the veteran participated in 
Operation Greenhouse while assigned to the USS Princeton.  
Correspondence dated in August 2002 from the Defense Threat 
Reduction Agency reflects that the veteran's service record 
indicates that he was assigned to USS Princeton from 
September 7, 1950, to September 20, 1952.  Operation 
Greenhouse was conducted at the Pacific Proving Ground from 
April to June 1951.  At the time, USS Princeton was operating 
in the vicinity of Japan and Korea, thousands of miles from 
the location of Operation Greenhouse.  Thus, there was no 
record that the veteran was exposed to radiation during 
service.  The report reflects in summary that available naval 
records do not document the veteran's participation in U.S. 
atmospheric nuclear testing.

Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

Analysis

According to the death certificate, the veteran died in 
August 1997 of cardio-respiratory arrest due to chronic 
obstructive pulmonary disease (COPD) and pulmonary emphysema.

The veteran's service medical records reflect that on 
examination in March 1950, his heart and blood vessels, and 
respiratory system were clinically evaluated as normal.  A 
chest x-ray was negative.  The veteran died in August 1997, 
47 years after separation from service.  Private medical 
records reflect a diagnosis of pulmonary emphysema in 
September 1995, and COPD in October 1995, over 45 years after 
separation from service.  The appellant has submitted no 
medical evidence to support her contention that the veteran's 
cause of death was due to his period of service or any 
incident therein.  As noted, the veteran had no service-
connected disabilities during his lifetime.  

With regard to the appellant's claim that exposure to 
radiation caused or contributed to the veteran's death, as 
discussed above, there is no evidence that the veteran was 
exposed to radiation during his period of active service.  
Moreover, the evidence does not reflect that the veteran's 
death was due to a disease specific to radiation-exposed 
veterans.  Thus, entitlement under 38 C.F.R. § 3.309 is not 
warranted.  Further, the veteran's death was not due to a 
radiogenic disease listed under 38 C.F.R. § 3.311, and the 
development provisions set forth under that regulation are 
therefore not applicable. 

The Board has considered the appellant's own lay statements 
to the effect that the veteran's death was causally related 
to his active service; however, the appellant has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the conditions which caused or contributed to the 
veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.

III.  Entitlement to DIC under 38 U.S.C.A. § 1318

Section 1318 authorizes payment of dependency and indemnity 
(DIC) to a surviving spouse in a case where a veteran's death 
is not service connected, provided the veteran was in receipt 
of or entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death.

Under § 3.22, "entitled to receive" means that at the time 
of death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

In this case, the appellant's deceased spouse was not "in 
receipt of" a total disability rating at the time of his 
death.  Furthermore, the record does not show a pending 
compensation claim at the time of the death of the 
appellant's spouse.  As the appellant's spouse was "not in 
receipt of" or "entitled to receive" compensation at the 
rate of 100 percent (total rating) due to a service-connected 
disability for a period of ten or more years immediately 
preceding death, the appellant is not entitled to DIC 
benefits.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


